DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim limitation “...calculate the contact pressure...” in lines 31-32 should be amended to read  -- calculate a respective contact pressure --to be consistent with the rest of the claim since the clines recites “the respective contact pressure” in lines 36 and 39.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,624,553. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present Application and US Patent No. 10, 624, 553 are directed to method and apparatus of mapping a body cavity of a subject using a prove having a distal tip and processor, the distal tip having an electrode and a contact force sensor, the contact force sensor including a position sensor, a first magnetic field transmitter, and a resilient member, generating one or more first signals with the position sensor and the first magnetic failed transmitter of the contact force sensor indicative of a deflection of the distal tip, generating one or more second signals with the position sensor and a second magnetic field transmitter, the one or more second signals distinguishable from the one or more first signals; measuring the deflection of the distal tip at the location and calculating a respective contact pressure between the probe and the tissue; rejection the one or more first signals for which the contact pressure is outside a defined range; automatically collecting a map point only when the calculated respective contact quality is within the defined range; and creating or updating a map of the body cavity using the map point for the one or more first signals that are not rejected.  
Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,624,553.   Although the claims at issue are not identical, they are not patentably distinct from each other because both the present Application and US Patent No. 10, 624, 553 are directed to method and apparatus of mapping a body cavity of a subject using a prove having a distal tip and processor, the distal tip having an electrode and a contact force sensor, the contact force sensor including a position sensor, a first magnetic field transmitter, and a resilient member, generating one or more first signals with the position sensor and the first magnetic failed transmitter of the contact force sensor indicative of a deflection of the distal tip, generating one or more second signals with the position sensor and a second magnetic field transmitter, the one or more second signals distinguishable from the one or more first signals; measuring the deflection of the distal tip at the location and calculating a respective contact pressure between the probe and the tissue; rejection the one or more first signals for which the contact quality is outside a defined range; automatically collecting a map point only when the calculated respective contact pressure is within the defined range; and creating or updating a map of the body cavity using the map point for the one or more first signals that are not rejected.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,369,300. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present Application and US Patent No. 11,369,300 are directed to method and apparatus of mapping a body cavity of a subject using a prove having a distal tip and processor, the distal tip having an electrode and a contact force sensor, the contact force sensor including a position sensor, a first magnetic field transmitter, and a resilient member, generating one or more first signals with the position sensor and the first magnetic failed transmitter of the contact force sensor indicative of a deflection of the distal tip, generating one or more second signals with the position sensor and a second magnetic field transmitter, the one or more second signals distinguishable from the one or more first signals; measuring the deflection of the distal tip at the location and calculating a respective contact pressure between the probe and the tissue; rejection the one or more first signals for which the contact pressure is outside a defined range; automatically collecting a map point only when the calculated respective contact quality is within the defined range; and creating or updating a map of the body cavity using the map point for the one or more first signals that are not rejected.  
Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,369,300.   Although the claims at issue are not identical, they are not patentably distinct from each other because both the present Application and US Patent No. 11,369,300are directed to method and apparatus of mapping a body cavity of a subject using a prove having a distal tip and processor, the distal tip having an electrode and a contact force sensor, the contact force sensor including a position sensor, a first magnetic field transmitter, and a resilient member, generating one or more first signals with the position sensor and the first magnetic failed transmitter of the contact force sensor indicative of a deflection of the distal tip, generating one or more second signals with the position sensor and a second magnetic field transmitter, the one or more second signals distinguishable from the one or more first signals; measuring the deflection of the distal tip at the location and calculating a respective contact pressure between the probe and the tissue; rejection the one or more first signals for which the contact quality is outside a defined range; automatically collecting a map point only when the calculated respective contact pressure is within the defined range; and creating or updating a map of the body cavity using the map point for the one or more first signals that are not rejected.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting rejection, set forth in this Office action
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fish et al. (US 9,492,226) disclose graphic user interface for real time RF lesion depth display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793